Case 2:19-cv-00152-JRG Document 237 Filed 09/02/20 Page 1 of 21 PageID #: 11975



                 IN THE UNITED STATES DISTRICT COURT
                  FOR THE EASTERN DISTRICT OF TEXAS
                          MARSHALL DIVISION


 SOLAS OLED LTD.,

                           Plaintiff,    Case No. 2:19-cv-00152-JRG

          v.

 SAMSUNG DISPLAY CO., LTD., et al.,

                           Defendants.



                     PROPOSED JOINT PRETRIAL ORDER




                             [PUBLIC VERSION]




 DC: 7369514-1
Case 2:19-cv-00152-JRG Document 237 Filed 09/02/20 Page 2 of 21 PageID #: 11976




        Pursuant to the Fourth Amended Docket Control Order (Dkt. 158) and Rule 16 of the
 Federal Rules of Civil Procedure, Plaintiff Solas OLED, Ltd. (“Solas”) and Defendants Samsung

 Display Co, Ltd. (“SDC”), Samsung Electronics Co., Ltd. (“SEC”), and Samsung Electronics
 America, Inc. (“SEA”) (collectively, “Defendants”) submit this Proposed Joint Pretrial Order.
 Subject to the other rulings made at the September 8, 2020 Pretrial Conference in Marshall, Texas,
 the Court enters this Order.
 I.     COUNSEL FOR THE PARTIES

 Attorneys for Plaintiff Solas:
 Marc A. Fenster (CO-LEAD ATTORNEY)
 Reza Mirzaie (CO-LEAD ATTORNEY)
 Adam S. Hoffman
 Neil Rubin
 Philip X. Wang
 Kent N. Shum
 Jacob Buczko
 James S. Tsuei
 Theresa Troupson
 RUSS AUGUST & KABAT
 12424 Wilshire Boulevard
 Suite 1200
 Los Angeles, CA 90025
 310/826-7474
 Fax: 310/826-6991
 Email: mfenster@raklaw.com
 Email: rmirzaie@raklaw.com
 Email: ahoffman@raklaw.com
 Email: nrubin@raklaw.com
 Email: pwang@raklaw.com
 Email: kshum@raklaw.com
 Email: jbuczko@raklaw.com
 Email: jtsuei@raklaw.com
 Email: ttroupson@raklaw.com
 Andrea Leigh Fair
 Thomas John Ward, Jr.
 Claire Abernathy Henry
 Charles Everingham, IV
 WARD, SMITH & HILL, PLLC
 1507 Bill Owens Parkway
 Longview, TX 75604
 903-757-6400
 Fax: 903-757-2323
 Email: andrea@wsfirm.com
 Email: jw@wsfirm.com
 Email: claire@wsfirm.com
 Email: ce@wsfirm.com

                                                 1
Case 2:19-cv-00152-JRG Document 237 Filed 09/02/20 Page 3 of 21 PageID #: 11977




 Gregory Scott Dovel
 Sean Aaron Luner
 Jonas B. Jacobson
 Dovel & Luner
 201 Santa Monica Blvd Suite 600
 Santa Monica, CA 90401
 Email: greg@dovellaw.com
 Email: sean@dovellaw.com
 Email: jonas@dovellaw.com
 Attorneys for Defendants:
 Melissa R. Smith
 GILLAM &SMITH, LLP
 303 South Washington Avenue
 Marshall, TX 75670
 Phone: (903) 934-8450
 Fax: (903) 934-9257
 Email: melissa@gillamsmithlaw.com

 Robert T. Haslam
 COVINGTON & BURLING LLP
 3000 El Camino Real
 5 Palo Alto Square, 10th Floor
 Palo Alto, CA 94306-2112
 Phone: (650) 632-4700
 Fax: (650) 632-4800
 Email: rhaslam@cov.com
 Jeffrey H. Lerner
 David A. Garr
 Jared R. Frisch
 Daniel W. Cho
 Tarek J. Austin
 Eric O’Brien
 Jordan V. Hill
 COVINGTON & BURLING LLP
 One CityCenter
 850 Tenth Street, NW
 Washington, DC 20001-4956
 Phone: (202) 662-6000
 Fax: (202) 662-6291
 Email: jlerner@cov.com
 Email: dgarr@cov.com
 Email: jfrisch@cov.com
 Email: dwcho@cov.com
 Scott A. Schrader
 Chang Sik (“Charles”) Kim
 COVINGTON & BURLING LLP
 22nd Fl., Meritz Tower, 382, Gangnam-daero


                                              2
Case 2:19-cv-00152-JRG Document 237 Filed 09/02/20 Page 4 of 21 PageID #: 11978



 Gangnam-gu, Seoul, Republic of Korea
 Phone: +82-2-6281-0111
 Fax: +82-2-6281-0207
 Email: sschrader@cov.com
 Email: cskim@cov.com
 II.     STATEMENT OF JURISDICTION
         This Court has subject-matter jurisdiction over this action pursuant to 28 U.S.C. §§ 1331
 and 1338(a) because this action arises under the patent laws of the United States, including 35
 U.S.C. § 1 et seq. Subject-matter jurisdiction, personal jurisdiction, and venue are not disputed in
 this case.
 III.    NATURE OF THE ACTION
         A.     Solas’s Statement Regarding Description of the Case
         In this patent-infringement action, Solas alleges that Defendants have infringed and
 continue to infringe certain claims of U.S. Patent Nos. 6,072,450 (“’450 Patent”); 7,446,338 (“’338
 Patent); and 9,256,311 (“’311 patent”) (together, the “Patents-in-Suit”).
         Solas has asserted the following claims of the ’450 Patent, ’338 Patent, and ’311 Patent
 (collectively, the “Asserted Claims”):
         ’450 Patent: Claims 4 and 5
         ’338 Patent: Claims 1, 5, and 9;
         ’311 Patent: Claims 7, 8, and 12.
         The accused products in this case are Defendants’ mobile phones that utilize organic light
 emitting-diode (“OLED”) technology and/or flexible metal mesh touch sensors (the “Accused
 Products”). The Accused Products for each asserted patent are indicated in the below chart:


              Marketing Name                 ’450 Patent    ’338 Patent      ’311 Patent
              Galaxy Note 3                       x              x
              Galaxy Note 4                       x              x
              Galaxy Note 4 Edge                  x              x
              Galaxy Note 5                       x              x
              Galaxy Note 8                       x              x
              Galaxy Note 9                                      x               x
              Galaxy Note 10                                                     x


                                                  3
Case 2:19-cv-00152-JRG Document 237 Filed 09/02/20 Page 5 of 21 PageID #: 11979



                Galaxy Note 10 Plus                                                  x
                Galaxy S4                             x              x
                Galaxy S5                             x              x
                Galaxy S6 Edge Plus                                  x
                Galaxy S7                             x
                Galaxy S7 Edge                        x
                Galaxy S8                             x              x               x
                Galaxy S8 Plus                        x              x
                Galaxy S9                                            x               x
                Galaxy S9 Plus                                       x               x
                Galaxy S10                                                           x
                Galaxy S10 Plus                                                      x
                Galaxy S10 5G                                                        x
                Galaxy S20                                                           x
                Galaxy S20 Plus                                                      x
                Galaxy S20 Ultra                                                     x
                Galaxy Z Flip                                                        x
           Solas seeks a reasonable royalty for Defendants’ alleged infringement and enhanced
 damages under 35 U.S.C. § 284. Solas seeks its costs, expenses, and attorneys’ fees under 35
 U.S.C. § 285, prejudgment and post-judgment interest, accounting, and any other relief the Court
 deems appropriate.

           B.      Defendants’ Statement Regarding Description of the Case
           This is an action for patent infringement brought by Solas against SDC, SEC, and SEA
 asserting three patents: (1) U.S. Patent Nos. 6,072,450 (“’450 Patent”), which expired in November

 2017, (2) U.S. Patent No. 7,446,338 (“’338 Patent), and (3) U.S. Patent No. 9,256,311 (“’311
 patent”). Solas alleges that certain smartphones containing organic light-emitting diode (“OLED”)
 displays manufactured by SDC infringed claims 1, 4–6, and 8 of the ’450 patent and that certain
 smartphones containing OLED displays manufactured by SDC infringe claims 1, 5, 6, 9, and 10
 of the ’338 patent. Solas also alleges that certain smartphones containing touch sensors of
 infringing claims 1, 2, 4–8, 10–13, 15, 16, and 18 of the ’311 patent.1




 1
     Solas has indicated that it is dropping certain of the asserted claims of the Patents-in-Suit.

                                                     4
Case 2:19-cv-00152-JRG Document 237 Filed 09/02/20 Page 6 of 21 PageID #: 11980




        Defendants have counterclaimed for a declaratory judgment of non-infringement and
 invalidity of the asserted claims of each Patent-in-Suit and a declaratory judgment of

 unenforceability of the ’311 patent based on inequitable conduct. Defendants deny the allegations
 of infringement, and allege that the asserted claims are invalid as anticipated or obvious in view
 of the prior art, lack adequate written description, and/or are not enabled. Defendants oppose
 Solas’s claims for damages, and Defendants seeks their costs, expenses, and attorneys’ fees under
 35 U.S.C. § 285, and any other relief the Court deems appropriate.
 IV.    CONTENTIONS OF THE PARTIES
        A.      Solas’s Statement of Its Contentions
        This is a patent infringement case. Solas is the owner of the ’450 Patent, ’338 Patent, and
 ’311 Patent. As the owner, Solas has the right to exclude others from using the inventions, and to
 enforce, sue and recover damages for past and future infringement of the Patents-in-Suit. The
 Accused Products infringe the Patents-in-Suit, and Solas is entitled to monetary compensation for
 this infringement.
        The invention of the ’450 patent relates to an architecture for an OLED matrix that
 improves the useful light-emitting area of OLED circuits while shielding thin-film transistors from
 harmful light from the OLED layer. The invention of the ’338 Patent relates to a multi-transistor
 OLED circuit design used in display panels with light-emitting elements, such as organic
 electroluminescent panels. The invention of the ’311 patent relates to flexible touch sensors for
 use in display panels, such as those on a mobile phone, tablet, computer, or other device.
 Defendants directly and/or indirectly infringe each of the Asserted Claims by making, using,
 offering for sale, and/or selling within the United States, importing into the United States, and/or
 inducing third parties to use, the Accused Products that meet the limitations of the Asserted Claims.
 Solas contends that Defendants cannot show that any of the Asserted Claims are invalid under §§
 102, 103, 112, or any other applicable law. Nor can Defendants show that any of their affirmative
 defenses have any merit.




                                                  5
Case 2:19-cv-00152-JRG Document 237 Filed 09/02/20 Page 7 of 21 PageID #: 11981




        Solas seeks both pre-verdict and post-verdict damages and an accounting, if necessary, to
 compensate Solas for Defendants’ infringement, but in no event less than a reasonable royalty.

 Solas also seeks prejudgment and post-judgment interests and costs, including enhanced damages
 pursuant to 35 U.S.C. § 284 and attorneys’ fees pursuant to 35 U.S.C. § 285.
        B.      Defendants’ Statement of Their Contentions
         SDC designs and manufactures OLED displays, which it sells to manufacturers of
 smartphones. Samsung Electronics Co., Ltd. (“SEC”) manufactures smartphones, including the
 Galaxy and Galaxy Note series of smartphones. Samsung Electronics America, Inc. (“SEA”) is a
 subsidiary of SEC, which markets and sells Galaxy and Galaxy Note smartphones
        Defendants deny that their accused mobile phone products infringe any of the Asserted
 Claims of the ’450 Patent. Defendants contend that the Asserted Claims of the ’450 Patent are
 invalid for being anticipated or obvious in view of the prior art under 35 U.S.C. §§ 102 and/or 103.
 Defendants further contend that the Asserted Claims of the ’450 Patent lack adequate written
 description under 35 U.S.C. § 112 and are not enabled.
        Defendants deny that their accused mobile phone products infringe any of the Asserted
 Claims of the ’338 Patent. Defendants contend that the Asserted Claims of the ’338 Patent are
 invalid for being anticipated or obvious in view of the prior art under 35 U.S.C. §§ 102 and/or 103.
 Defendants further contend that the Asserted Claims of the ’338 Patent lack adequate written
 description under 35 U.S.C. § 112 and are not enabled.
        Defendants deny that their accused mobile phone products infringe any of the Asserted
 Claims of the ’311 Patent. Defendants contend that the Asserted Claims of the ’311 Patent are
 invalid for being anticipated or obvious in view of the prior art under 35 U.S.C. §§ 102 and/or 103.
 Defendants further contend that the Asserted Claims of the ’311 Patent are unenforceable based
 on the inequitable conduct of the named inventors of the ’311 Patent, the attorneys responsible for
 prosecuting the application that led to the ’311 Patent, and the Atmel employees responsible for
 supervising the prosecution of the application that led to the ’311 Patent.




                                                  6
Case 2:19-cv-00152-JRG Document 237 Filed 09/02/20 Page 8 of 21 PageID #: 11982




        Defendants deny that their conduct has been willful. Defendants dispute and oppose Solas’s
 claims for damages. Defendants contend that this case is exceptional and that Defendants are

 entitled to reasonable attorneys’ fees and costs (and consultant fees and costs) pursuant to 35
 U.S.C. § 285.
 V.     STIPULATIONS AND UNCONTESTED FACTS
        A.       Solas’s and Defendants’ Statement of Uncontested Facts
        1.       Solas OLED Ltd. is an Irish company.
        2.       Samsung Electronics Co., Ltd. is a Korean company that manufactures consumer
 electronics, including the smartphones accused in this case.
        3.       Samsung Electronics America, Inc. is a New York corporation that maintains places
 of business within Texas and sells the accused smartphones in the U.S.
        4.       Samsung Display Co., Ltd. is a Korean company that designs and manufactures
 displays, including OLED displays, which it sells to manufacturers of smartphones, including
 Samsung Electronics Co., Ltd.
        5.       The ’450 Patent is entitled “Display Apparatus.”
        6.       The named inventors of the ’450 Patent are Hiroyasu Yamada, Tomoyuki Shirasaki,
                 and Yoshihiro Kawamura.
        7.       The named inventors of the ’450 Patent assigned their rights to Casio Computer
                 Co., Ltd., a Japanese company.
        8.       The non-provisional U.S. patent application that led to the ’450 Patent was filed on
                 November 21, 1997, and the patent issued on June 6, 2000.
        9.       The ’450 patent expired on November 21, 2017.
        10.      The ’338 Patent is entitled “Display Panel.”
        11.      The named inventors of the ’338 Patent are Tomoyuki Shirasaki, Tsuyoshi Ozaki,
                 and Jun Ogura.
        12.      The named inventors of the ’338 Patent assigned their rights to Casio Computer
                 Co., Ltd., a Japanese company.


                                                  7
Case 2:19-cv-00152-JRG Document 237 Filed 09/02/20 Page 9 of 21 PageID #: 11983




           13.    The non-provisional U.S. patent application that led to the ’338 Patent was filed on
                  September 26, 2005, and the patent issued on November 4, 2008.

           14.    The ’338 Patent will expire on December 21, 2025.
           15.    The ’311 Patent is entitled “Flexible Touch Sensor.”
           16.    The named inventors of the ’311 Patent are Esat Yilmaz, Steven Alan Laub, and
                  Jalil Shaikh.
           17.    The named inventors of the ’311 Patent assigned their rights to Atmel Corporation,
                  which was acquired by Microchip Technology Inc.
           18.    The non-provisional U.S. patent application that led to the ’311 Patent was filed on
                  October 28, 2011, and the patent issued on February 9, 2016.
           19.    The ’311 Patent will expire on July 23, 2032.
           20.    Solas will not present theories of infringement for the ’450 patent and ’338 patents
                  at trial under the doctrine of equivalents.
 VI.       CONTESTED ISSUES OF FACT AND LAW
           The parties identify the following issues that remain to be litigated. To the extent any issues
 of law discussed below is deemed to be an issue of fact, or any issue of fact deemed to be an issue
 of law, it is incorporated into the appropriate section. The parties reserve the right to identify
 additional factual or legal issues that may arise, including those issues raised in any motions in
 limine.
           A.     Solas’s Statement of Contested Issues of Fact and Law
           Infringement:
           1.     Whether Solas has shown by a preponderance of the evidence that any Defendant
 has directly or indirectly infringed and is directly or indirectly infringing any of the Asserted
 Claims and whether such infringement is or has been willful.
           Invalidity:
           2.     Whether Defendants have shown by clear and convincing evidence that the asserted
 prior art reference or references invalidate any of the Asserted Claims.


                                                     8
Case 2:19-cv-00152-JRG Document 237 Filed 09/02/20 Page 10 of 21 PageID #: 11984




        Patent Damages/Remedies:
        3.      Whether Solas is entitled to a “reasonable royalty” under 35 U.S.C. section 284 for

 Defendants’ infringement, if proven, and the total amount of such royalty.
        4.      Whether and how much damages, costs, expenses, prejudgment and post-judgment
 interest, accounting, supplemental damages, attorneys’ fees under 35 U.S.C. § 285, and any other
 relief to award to Solas.
        B.      Defendants’ Statement of Contested Issues of Fact and Law
        1.      Whether Solas has proved by a preponderance of the evidence that any of the
 accused products infringes any of the Asserted Claims of the ’450 Patent under 35 U.S.C. § 271(a).
        2.      Whether Solas has proved by a preponderance of the evidence that any of the
 accused products infringes any of the Asserted Claims of the ’338 Patent under 35 U.S.C. § 271(a).
        3.      Whether Solas has proved by a preponderance of the evidence that any of the
 accused products infringes any of the Asserted Claims of the ’311 Patent under 35 U.S.C. § 271(a).
        4.      Whether Defendants have shown by clear and convincing evidence that one or more
 claims of the Patents-in-Suit are invalid under 35 U.S.C. §§ 102 and/or 103 as anticipated and/or
 obvious in view of the prior art.
        5.      The priority date of the ’311 Patent is October 28, 2011.
        6.      Whether Solas has standing to sue for the ’338 Patent and the ’450 Patent.
        7.      If infringement of a valid claim of the ’311 Patent is found, whether Solas’s claims
 for damages should be limited due to failure to comply with 35 U.S.C. § 287(a).
        8.      If infringement of a valid claim of the ’338 Patent is found, whether Solas is entitled
 to damages, and, if so, what amount.
        9.      If infringement of a valid claim of the ’450 Patent is found, whether Solas is entitled
 to damages, and, if so, what amount.
        10.     If infringement of a valid claim of the ’311 Patent is found, whether Solas is entitled
 to damages, and, if so, what amount.




                                                  9
Case 2:19-cv-00152-JRG Document 237 Filed 09/02/20 Page 11 of 21 PageID #: 11985




         11.     Whether Solas has proved by a preponderance of the evidence that any
 infringement by Defendants of any of the Asserted Claims of the ’450 Patent has been willful.

         12.     Whether Solas has proved by a preponderance of the evidence that any
 infringement by Defendants of any of the Asserted Claims of the ’338 Patent has been willful.
         13.     Whether Solas has proved by a preponderance of the evidence that any
 infringement by Defendants of any of the Asserted Claims of the ’311 Patent has been willful.
         14.     Whether Defendants have proved that this case is an exceptional case pursuant to
 35 U.S.C. § 285 and whether Defendants are entitled to an award of reasonable attorney fees.
         15.     Whether Solas shall be required to pay Defendants costs of this action, including
 all disbursements.
 VII.    PROBABLE LENGTH OF TRIAL
         A.      Solas’s Position Regarding Length of Trial
         Solas expects trial to take five days to complete. Solas proposes each side have 11 hours to
 try its case to the jury.
         B.      Defendants’ Position Regarding Length of Trial
         Defendants propose that each side have 16 hours to try its case to the jury, including 40
 minutes per side for opening statements. Defendants further request 30 minutes per side for voir
 dire and 45 minutes per side for closing arguments (with up to 15 minutes reserved for rebuttal).
 VIII. TRIAL MANAGEMENT PROCEDURES
         A.      Stipulation for Trial Management Procedures
          1.     Opening Statements: With respect to opening statements, by no later than [5:00
 p.m.] Central Time on the day before the opening statements, the parties shall exchange by email
 (a) lists of any non-pre-admitted exhibits for which there are pending objections remaining, and
 (b) electronic copies of any demonstrative exhibits that they intend to use in their respective
 opening statements. By no later than [8:00 p.m.] Central Time that same day, the party shall notify
 each other of any remaining objections to the exhibits and demonstrative exhibits. By no later than
 [9:00 p.m.] Central Time that same day, the parties shall meet and confer to resolve any objections.


                                                 10
Case 2:19-cv-00152-JRG Document 237 Filed 09/02/20 Page 12 of 21 PageID #: 11986




         2.     Exchange of Demonstratives: The parties will exchange copies of all
 documentary, non-documentary, graphic, slide, animation, live product, and any other form of

 demonstratives they plan to use at trial for use during direct examination by [8:00 p.m.] Central
 Time via electronic mail the night before their intended use. In other words, if a demonstrative will
 be used on a Wednesday, it must be exchanged or made available by [8:00 p.m.] on the previous
 Tuesday. The parties shall exchange objections to these demonstratives by [10:00 p.m.] on the day
 the exhibits are received. Any unresolved objections will be addressed by the Court the next
 morning before each trial day commences, or at the Court’s direction or convenience.
 Demonstratives used for cross-examination need not be disclosed. Demonstratives used for opening
 statements will be managed in accordance with Paragraph 2 of this section. “Demonstratives” are
 exhibits specifically created for the purpose of the trial and do not include (1) exhibits created in
 the courtroom during testimony or opening at trial, (2) the enlargement, highlighting, ballooning,
 etc. of trial exhibits or transcripts of testimony, or to composites of admitted exhibits and/or
 testimony, so long as the demonstrative only includes factual descriptions of the underlying exhibit
 or testimony, or (3) demonstratives previously displayed in the course of the trial. Reasonable
 nonsubstantive edits or corrections of typographical and similar errors to demonstrative exhibits
 may be made to such exhibits prior to use. The parties agree that demonstratives do not need to be
 included on the trial exhibit lists, but must be exchanged or made available to the opposing party
 under the procedure outlined in this Pretrial Order. Best efforts will be used to exchange color
 copies. Large demonstratives may be reproduced and exchanged on 8 ½ by 11-inch paper.
         3.     Exchange of Witnesses (Live and By Deposition) and Trial Exhibits: Each party
 shall provide notice via electronic mail no later than [8:00 p.m.] Central Time each day of all
 witnesses intended to be presented live or by deposition two calendar days later at trial and the list
 of exhibits to be used with each witness. In other words, if a witness will testify live on a Monday,
 the witness and exhibits must be identified by [8:00 p.m.] on the previous Saturday. Such notice
 shall indicate the intended order of call and whether the witness will be presented live or by
 deposition.


                                                  11
Case 2:19-cv-00152-JRG Document 237 Filed 09/02/20 Page 13 of 21 PageID #: 11987




         4.     Exchange of Deposition Designations: For witnesses called by deposition
 designation, the parties will provide a final list of any deposition designations to be played by video

 during trial by [8:00 p.m.], two days before the designation is to be played. Counters and objections
 to be included when the other party introduces its identified deposition testimony are due by [9:30
 p.m.] the same evening, any objections to the counter designations are due by [10:30 p.m.] the same
 evening, and any unresolved objections will be raised with the Court the next morning before each
 trial day commences, or at the Court’s direction or convenience. The parties shall cooperate in good
 faith to prepare the designated portions of the depositions for presentation at trial. For allocating
 time between the parties for witnesses presented by deposition, witnesses presented by video will
 be divided by the actual time for designations and counter-designations by each party. For
 witnesses presented by read-deposition testimony, the allocation of trial time will be determined
 by the ratio of deposition testimony lines designated by each party to the total number of lines read
 by that witness. If a party presents a witness by deposition at trial during its direct examination, the
 party offering the testimony will play or read both the designated portion of the testimony and the
 opposing party’s counter-designations, omitting (as agreed upon in advance by the parties)
 objections or colloquy where appropriate.
         5.     Meet and Confer Regarding Objections: The parties will meet and confer
 regarding demonstratives, exhibits, and deposition objections no later than [11:00 p.m.] Central
 Time the night before the demonstratives and exhibits are to be used in Court, and two nights before
 the deposition designations are to be used in Court. The parties shall make good-faith efforts to
 resolve all objections.
          6.    The parties will exchange demonstrative exhibits for use in closing arguments that
 were not previously exchanged among the parties at least one hour prior to any party’s closing
 arguments.
          7.    The listing of a deposition designation or discovery response does not constitute an
 admission as to the admissibility of the testimony or discovery response, nor is it a waiver of any
 applicable objection.


                                                   12
Case 2:19-cv-00152-JRG Document 237 Filed 09/02/20 Page 14 of 21 PageID #: 11988




          8.     Legible copies of United States and foreign patents, patent applications, and
 publications thereof, and the contents of associated file histories, are presumed authentic if they

 satisfy the self-authentication requirements of Federal Rule of Evidence 902 and may be offered
 and received in evidence in lieu of certified copies thereof, subject to all other objections that might
 be made to their admissibility.
          9.     Solas and Defendants each reserve the right to offer into evidence and introduce any
 exhibit designated by the other party, even if not offered into evidence or introduced by the
 designating party. All objections to such exhibits are preserved. That an exhibit appears on a party’s
 exhibit list is not an admission that the exhibit is admissible if introduced by any other party. Any
 exhibit, once admitted into evidence, may be used equally by any party subject to any limitations
 as to its admission into evidence and subject to the Court’s rulings on the pending and future
 motions in the case that may limit the purpose for which an exhibit may be used.
          10.    The parties will continue to meet and confer to attempt to resolve their objections
 to deposition designations and exhibits, and to identify additional potential stipulations, including
 stipulations related to the admissibility of exhibits, and will supplement these stipulations to the
 extent that additional stipulations are agreed by the parties.
          11.    The parties acknowledge that the deadlines identified for action in this section
 enclosed with brackets are non-final. The parties agree to continue to meet and confer to reach
 agreement on those deadlines and understand that the Court may provide guidance as to those
 deadlines leading up to trial.
         B.      Other Stipulations
         1.      For purposes of this case only, a document is a true and authentic copy of what it
 purports to be if (a) the document was produced by a party to this case, and (b) the document was
 (i) authored or created by that party, or (ii) appears to have been received by that party in the course
 of conducting its business. Moreover, such documents shall be presumed to be business records
 under Federal Rule of Evidence 803.




                                                   13
Case 2:19-cv-00152-JRG Document 237 Filed 09/02/20 Page 15 of 21 PageID #: 11989




        2.      Except to the extent addressed by the parties’ pending Daubert motions and
 motions in limine, the parties agree that their respective damages experts can introduce the

 financial documents (i.e., sales and profitability documents) and licenses entered into by parties to
 this case that were produced in this case and relied upon in that expert’s report in lieu of calling a
 percipient witness with personal knowledge of those documents. Neither party will contest that
 such documents are authentic and constitutes business records under Federal Rule of Evidence
 803.
        3.      The parties agree that any exhibit produced during discovery as a native Excel file
 that cannot be easily reduced to a legible, standard-sized hard copy may be maintained in electronic
 format and not subject to the hard-copy exhibit requirements. Counsel who entered the electronic
 exhibits into evidence will work with the Court to provide a means for jurors to access and review
 these exhibits during deliberations.
 IX.    LISTS OF WITNESSES
        A.      Solas’s Witness List
        Solas’s witness list is attached as Exhibit A. Defendants’ objections to Solas’s Witness List
 is attached as Exhibit B.
        B.      Defendants’ Witness List
        Defendants’ witness list is attached as Exhibit C. Solas’s objections to Defendants’ Witness
 List is Attached as Exhibit D.
 X.     DEPOSITION DESIGNATIONS
        The parties have exchanged deposition designations, and have and will continue to meet
 and confer regarding their respective objections in order to resolve as many objections and issues
 prior to presenting them to the Court. Solas’s deposition designations are attached as Exhibit E,
 and Defendants’ deposition designations attached as Exhibit F.
 XI.    LIST OF EXHIBITS
        The parties have exchanged exhibit lists, and have and will continue to meet and confer
 regarding their respective objections in order to resolve as many objections and issues prior to


                                                  14
Case 2:19-cv-00152-JRG Document 237 Filed 09/02/20 Page 16 of 21 PageID #: 11990




 presenting them to the Court. Solas’s exhibit list is attached as Exhibit G, and Defendants’ exhibit
 list is attached as Exhibit H.

 XII.    PROPOSED JURY INSTRUCTIONS AND VERDICT FORM
         The parties are still finalizing the joint submission of jury instructions and will file it under
 separate cover as soon as possible.
         Attached as Exhibit J is a copy of the Solas’s proposed verdict form. Attached as Exhibit
 K is a copy of Defendants’ proposed verdict form.
 XIII. LIST OF PENDING MOTIONS
         The following motions are currently pending before the Court.

   Docket Number                                Solas OLED, Ltd.’s Motions
          135           Motion to Strike Expert Opinions Concerning Non-Infringing
                        Alternatives
          136           Motion to Strike Portions of the Expert Report of Christopher
                        Martinez
          137           Motion for Partial Summary Judgment Regarding Prior Art
          226           Motions in Limine


   Docket Number                                    Defendants’ Motions
          117           Motion to Strike Portions of Plaintiff’s Amended Infringement
                        Contentions
          138           Daubert Motion to Exclude Damages Opinions of Stephen E. Dell
          139           Motion for Summary Judgment of Noninfringement of the ’338 Patent
          140           Motion for Summary Judgment of Noninfringement and Invalidity of
                        the ’450 Patent
          141           Motion for Summary Judgment of No Willfulness
          142           Motion for Summary Judgment of: (1) Noninfringement of the ’311
                        Patent and (2) No Actual Reduction to Practice of the ’311 Patent
          143           Daubert Motion and Motion to Strike Certain Opinions Offered by
                        Thomas L. Credelle
          224           Motions in Limine




                                                    15
Case 2:19-cv-00152-JRG Document 237 Filed 09/02/20 Page 17 of 21 PageID #: 11991



 XIV. CERTIFICATIONS
         The undersigned counsel for each of the parties to this action does hereby certify and

 acknowledge the following:
         Full and complete disclosure has been made in accordance with the Federal Rules of Civil
 Procedure, the Local Rules, and the Court’s orders.
         Discovery limitations set forth in the Federal Rules of Civil Procedure, the Local Rules,
 and the Court’s orders have been complied with.
         Except as otherwise agreed or ordered, counsel for each party will provide the following
 certification when their respective exhibit list is filed. Each exhibit in the List of Exhibits: (a) is in
 existence, (b) will be numbered, and (c) has been disclosed and shown to opposing counsel.




                                                    16
Case 2:19-cv-00152-JRG Document 237 Filed 09/02/20 Page 18 of 21 PageID #: 11992



 Dated: August 31, 2020               /s/ Reza Mirzaie
                                     Marc Fenster
                                     CA State Bar No. 181067
                                     Reza Mirzaie
                                     CA State Bar No. 246953
                                     Neil A. Rubin
                                     CA State Bar No. 250761
                                     Kent N. Shum
                                     CA State Bar No. 259189
                                     RUSS AUGUST & KABAT
                                     12424 Wilshire Boulevard, 12th Floor
                                     Los Angeles, CA 90025
                                     Telephone: 310-826-7474
                                     Email: mfenster@raklaw.com
                                     Email: rmirzaie@raklaw.com
                                     Email: nrubin@raklaw.com
                                     Email: kshum@raklaw.com

                                     Sean A. Luner
                                     CA State Bar No. 165443
                                     Gregory S. Dovel
                                     CA State Bar No. 135387
                                     Jonas B. Jacobson
                                     CA State Bar No. 269912
                                     DOVEL & LUNER, LLP
                                     201 Santa Monica Blvd., Suite 600
                                     Santa Monica, CA 90401
                                     Telephone: 310-656-7066
                                     Email: sean@dovel.com
                                     Email: greg@dovel.com
                                     Email: jonas@dovel.com




                                       17
Case 2:19-cv-00152-JRG Document 237 Filed 09/02/20 Page 19 of 21 PageID #: 11993



                                     T. John Ward, Jr.
                                     TX State Bar No. 00794818
                                     Claire Abernathy Henry
                                     TX State Bar No. 24053063
                                     Andrea L. Fair
                                     TX State Bar No. 24078488
                                     WARD, SMITH & HILL, PLLC
                                     PO Box 1231
                                     Longview, Texas 75606
                                     Telephone: 903-757-6400
                                     Email: jw@wsfirm.com
                                     Email: claire@wsfirm.com
                                     Email: andrea@wsfirm.com

                                     ATTORNEYS
                                     FOR PLAINTIFF,
                                     SOLAS OLED LTD.


                                     /s/ Daniel W. Cho
                                     Melissa R. Smith
                                     Texas State Bar No. 24001351
                                     melissa@gillamsmithlaw.com
                                     GILLAM & SMITH, LLP
                                     303 South Washington Avenue
                                     Marshall, Texas 75670
                                     Phone: (903) 934-8450
                                     Fax: (903) 934-9257

                                     Jeffrey H. Lerner
                                     jlerner@cov.com
                                     David A. Garr
                                     dgarr@cov.com
                                     Jared R. Frisch
                                     jfrisch@cov.com
                                     Grant D. Johnson
                                     gjohnson@cov.com
                                     Daniel W. Cho
                                     dwcho@cov.com
                                     COVINGTON & BURLING LLP
                                     One CityCenter
                                     850 Tenth Street, NW
                                     Washington, DC 20001-4956
                                     Phone: (202) 662-6000
                                     Fax: (202) 662-6291




                                       18
Case 2:19-cv-00152-JRG Document 237 Filed 09/02/20 Page 20 of 21 PageID #: 11994



                                     Robert T. Haslam
                                     rhaslam@cov.com
                                     COVINGTON & BURLING LLP
                                     3000 El Camino Real
                                     5 Palo Alto Square, 10th Floor
                                     Palo Alto, CA 94306-2112
                                     Phone: (650) 632-4700
                                     Fax: (650) 632-4800

                                     COUNSEL FOR DEFENDANTS SAMSUNG
                                     DISPLAY CO., LTD., SAMSUNG
                                     ELECTRONICS CO., LTD., AND SAMSUNG
                                     ELECTRONICS AMERICA, INC.




                                       19
Case 2:19-cv-00152-JRG Document 237 Filed 09/02/20 Page 21 of 21 PageID #: 11995



                                  CERTIFICATE OF SERVICE

         The undersigned certifies that on August 31, 2020, all counsel of record who are deemed

  to have consented to electronic service are being served with a copy of this document via the

  Court’s CM/ECF system pursuant to Local Rule CV-5(a)(3)(A).



                                                         /s/ Reza Mirzaie_______
                                                         Reza Mirzaie



            CERTIFICATION OF AUTHORIZATION TO FILE UNDER SEAL
        The undersigned certifies that the foregoing document is authorized to be filed under seal
 pursuant to the Protective Order in this matter.


 Dated: August 31, 2020                                                 /s/ Reza Mirzaie




                                                    20
